Citation Nr: 1741142	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than September 24, 2003 for the grant of service connection for bilateral flatfeet.

2.  Entitlement to an effective date earlier than December 10, 2007 for the grant of a 40 percent rating for bilateral flatfeet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1954 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted an increased rating of 40 percent for bilateral flatfeet, assigning an effective date of December 10, 2007.  In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  The undersigned explained the criteria for assigning effective dates and asked questions concerning the type of evidence and information the Veteran should submit to support the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony reflects knowledge of the elements necessary to substantiate the claim.  There is no allegation of a deficiency in the conduct of the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date earlier than December 10, 2007 for the assignment of a 40 percent rating for bilateral flatfeet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO granted service connection for bilateral flatfeet in a May 2004 rating decision assigning an effective date of September 24, 2003.  The Veteran did not appeal this rating decision; nor has he asserted clear and unmistakable error in this decision.

2.  In correspondence and testimony received in September 2011, August 2016, and May 2017, the Veteran and his representative have asserted entitlement to an earlier effective date for the grant of service connection for bilateral flatfeet.


CONCLUSION OF LAW

The Veteran's freestanding claim seeking an effective date prior to September 24, 2003, for the grant of service connection for bilateral flatfeet lacks legal merit. 38 U.S.C.A. §§ 5109A, 7105 (West 2015); 38 C.F.R. § 20.101 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the effective date of the grant of service connection for flatfeet should be earlier than September 24, 2003.  He has asserted that the effective date should be retroactive to 1956 when he attempted to file a claim.  See, e.g., May 2017 Board Hearing Transcript.  He also asserted that a review of his file at the time of a claim for another disability in 1956 should have shown an inferred service connection claim for flatfeet, based on the number of entries showing treatment for this disability in the service treatment records.  Id. at 4.

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. Additionally, 38 U.S.C. § 5101 (a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary." 38 C.F.R. § 3.1 (p) (2016).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." 38 C.F.R. § 3.155 (a) (2016).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In addition, an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application. 38 C.F.R. § 3.400 (q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA. Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Notably, for the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Similarly, in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.

As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face; if the veteran is only asserting disagreement with how the VA evaluated the facts before it; if the veteran has only alleged a failure on the part of VA to fulfill its duty to assist; or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The RO originally granted service connection for bilateral flatfeet in a May 2004 rating decision, assigning an effective date of September 24, 2003.  The Veteran did not submit a timely notice of disagreement with the May 2004 rating decision; thus it is not subject to revision in the absence of CUE. 38 U.S.C.A. §§ 5109A, 7105; see Rudd, 20 Vet. App. 296 (2006).

Because the Veteran has not submitted a motion for CUE in the May 2004 rating decision that assigned the effective date for service connection for bilateral flatfeet, the Board finds that the present assertions for entitlement to an effective earlier than September 24, 2003 for the grant of service connection for flatfeet are attempts to establish a freestanding claim for an earlier effective date, which is not permitted under Rudd.  Accordingly, this matter is dismissed.

As a final note, since the effective date claim concerning the past award of service connection for bilateral flatfeet is being dismissed as a matter of law, consideration of Veterans Claims Assistance Act of 2000 (VCA) compliance is not necessary with regard to this issue.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) ("This Court has held that an error is nonprejudicial where the benefit sought could not possibly be awarded as a matter of law."); see also Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).


ORDER

Entitlement to an effective date earlier than September 24, 2003 for the grant of service connection for bilateral flatfeet is dismissed.


REMAND

In June 2011, the RO implemented the Board's June 2011 grant of an increased rating of 40 percent for bilateral flatfeet and assigned a 40 percent rating, effective December 10, 2007.  In September 2011, the Veteran submitted a timely notice of disagreement with the effective date assigned for his bilateral flatfeet.  Review of the record shows that the RO has not issued a statement of the case with regard to this issue.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of a statement of the case on these issues is needed.

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative an appropriate statement of the case addressing his entitlement to an effective date earlier than December 10, 2007 for the increased rating of 40 percent for bilateral flatfeet.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, return this issue to the Board for its review, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


